Case 1:20-cv-01778-JPH-MJD Document 1 Filed 07/01/20 Page 1 of 18 PageID #: 1




                          IN THE UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

 LISA LOUKS                                              )
                                                         )
                Plaintiff,                               )
                                                         )
         v.                                              ) Civil Action No. 1:20-cv-1778
                                                         )
 COSTCO WHOLESALE CORPORATION                            )
                                                         )
                    Defendant.                           )

                    PLAINTIFF’S COMPLAINT AND JURY TRIAL DEMAND

        Plaintiff Lisa Louks (“Louks”), by counsel, for her Complaint and Jury Trial Demand

against Costco states as follows:

                                    I.   INTRODUCTION

        1.      This is an action brought by Lisa Louks against Defendant Costco Wholesale

Corporation (“Defendant”), between which parties there is an employment relationship.

Defendant violated the Americans with Disabilities Act of 1990, 42 U.S.C., et seq. (“ADA”), as

amended by the ADA Amendments Act of 2008 (“ADAAA”), by discriminating against Ms.

Louks on the basis of her disabilities and retaliating against Ms. Louks after she requested

accommodations. Defendant acted deliberately and violated Ms. Louks’ civil rights because of

her disabilities.

                                 II.     EEOC COMPLIANCE

        2.      Ms. Louks exhausted all of the administrative proceedings available to her by

timely filing a Charge of Discrimination on the basis of disability with the U.S. Equal Employment

Opportunity Commission (“EEOC”).

        3.      On or around June 21, 2019, Ms. Louks filed EEOC Charge No. 470-2019-03202.



                                                1
Case 1:20-cv-01778-JPH-MJD Document 1 Filed 07/01/20 Page 2 of 18 PageID #: 2




       4.      On or about January 28, 2020, Ms. Louks filed her Second Amended Charge.

       5.      On or about April 3, 2020, the EEOC mailed a Dismissal and Notice of Rights to

Ms. Louks. A true and correct copy of the Dismissal and Notice of Rights is attached hereto as

Exhibit 1.

       6.      This civil action is being initiated within 90 days of Ms. Louks’ receipt of the

EEOC Dismissal and Notice of Rights.

                                   III.     JURISDICTION

       7.      Jurisdiction of the Court is invoked pursuant to 28 U.S.C. § 451, 1331, 1337, and

1343. This action is authorized and instituted pursuant to the Americans with Disabilities Act of

1990, 42 U.S.C. § 12101 et seq.

       8.      Jurisdiction to grant injunctive and declaratory equitable relief as well as to award

damages is invoked pursuant to 42. U.S.C. § 12117.

       9.      The alleged discriminatory acts were committed within the jurisdiction of the

United States District Court for the Southern District of Indiana, Indianapolis Division.

                                          IV.   VENUE

       10.     Ms. Louks is a resident of Marion County in the State of Indiana and is a citizen of

the United States of America.

       11.     Defendant Costco Wholesale Corporation’s headquarters are located in Issaquah,

King County, Washington.

       12.     The discriminatory acts under the ADA alleged below arose in Marion County,

Indiana. Marion County is located in the Southern District of Indiana; thus, this cause of action is

properly venued in the Southern District of Indiana under 28 U.S.C. § 1391(b), which allows for




                                                 2
Case 1:20-cv-01778-JPH-MJD Document 1 Filed 07/01/20 Page 3 of 18 PageID #: 3




an action to be brought in the district where the Defendant resides or in which the cause of action

arose.

                                             V.       PLAINTIFF

         13.   Ms. Louks is a citizen of the United States, and is currently, as she was during all

times relevant to this Complaint, a resident of Marion County in the State of Indiana.

         14.   Ms. Louks resides in Indianapolis, Indiana.

         15.   Ms. Louks is a person entitled to protection under the ADA based on disabilities.

                                            VI.   DEFENDANT

         16.   Costco Wholesale Corporation is located at 999 Lake Drive, Issaquah, Washington

98027.

         17.   Costco Wholesale Corporation does business in the State of Indiana.

         18.   Ms. Louks was employed at Costco Wholesale Corporation located at 6110 East

86th Street, Indianapolis, Indiana 46250.

         19.   At all times relevant to this action, Defendant employed Ms. Louks.

                          VII.    GENERAL FACTUAL ALLEGATIONS

         20.   Ms. Louks was employed by Defendant as a part-time pharmacist at Warehouse

#346 at 6110 East 86th Street, Indianapolis, IN 46250.

         21.   Ms. Louks’ typical schedule consisted of three (3) eight (8) hour shifts and one (1)

six (6) hour shift each week.

         22.   Ms. Louks has been employed by Costco for over seven (7) years.

         23.   At all relevant times, Costco’s general store manage was Mike Donaldson

(“Donaldson”) and Ms. Louks’ pharmacy supervisor was Mary Purvis (“Purvis”).




                                                  3
Case 1:20-cv-01778-JPH-MJD Document 1 Filed 07/01/20 Page 4 of 18 PageID #: 4




       24.     In the fall of 2018, Ms. Louks began experiencing back pain and was eventually

diagnosed with having a herniated disc.

       25.     In early December of 2018, Ms. Louks was also diagnosed with arthritis and

degenerative disc disease.

       26.     As a result of her herniated disc, Ms. Louks underwent back surgery on December

27, 2018. After that surgery, Ms. Louks was on FMLA leave for two (2) weeks.

       27.     During a post-operation appointment, Ms. Louks’ doctor instructed her that she

needed to sit every two (2) hours and to gradually increase her standing time as her body allowed.

       28.     Ms. Louks’ doctor, Dr. Flynn Andrew Rowan (“Dr. Rowan”), wrote a letter

requesting this accommodation from January 10, 2019 through February 7, 2019.

       29.     Ms. Louks gave this letter to Defendant. Thereafter, she was permitted to sit on the

stool in the pharmacy as needed.

       30.     Unfortunately, Ms. Louks continued to suffer from back pain and re-herniated the

disc in her back after she returned to work.

       31.     As such, Ms. Louks continued to need the ability to sit on the stool periodically

during her shift.

       32.     On February 28, 2019, Dr. Rowan completed a “Return to Work” form that stated

Ms. Louks had been cleared to return to work but could not stand for prolonged periods of time.

       33.     The form further stated that her date of return without restrictions would be updated

after Ms. Louks appointment on March 27, 2019.

       34.     On April 7, 2019, Ms. Louks received a letter from Costco’s general store manager,

Mike Donaldson (“Donaldson”), that was dated February 21, 2019.




                                                 4
Case 1:20-cv-01778-JPH-MJD Document 1 Filed 07/01/20 Page 5 of 18 PageID #: 5




        35.    The letter stated that Costco was offering Ms. Louks a “temporary transitional

position of Pharmacist” on a part-time basis from January 14, 2019, to February 24, 2019.

        36.    The letter stated that Ms. Louks’ pay would not be affected during the “transitional”

time.

        37.    However, the letter went on to say that if Ms. Louks’ restrictions went on beyond

February 24, 2019, her “transitional duty assignment” would be “reevaluated.”

        38.    When Donaldson presented Ms. Louks with this letter, he made her extremely

uncomfortable, and she was led to believe that she had no option but to sign it if she wanted to be

paid.

        39.    That same day, on April 7, 2019, Donaldson gave Ms. Louks a second letter dated

February 21, 2019.

        40.    The second letter contained the same language as the first but said the “temporary

transitional position” was available to her from February 25, 2019 to April 7, 2019.

        41.    During the second week of April of 2019, Ms. Louks’ doctor renewed her

accommodation request because she was still experiencing problems with her back.

        42.    Donaldson gave Ms. Louks another letter on April 15, 2019. The letter stated that

“temporary transitional duty” is “not a regular job, it is provided to assist employees when possible

and is limited to 12 weeks.”

        43.    The letter further stated that Ms. Louks had exhausted her “12 weeks of transitional

duty work” and the restrictions imposed by her doctor “were [continuing] to prevent her from

performing all of the essential functions of her position of Pharmacist Hourly, with or without

temporary accommodations . . . Accordingly, a leave of absence has been approved.”




                                                 5
Case 1:20-cv-01778-JPH-MJD Document 1 Filed 07/01/20 Page 6 of 18 PageID #: 6




       44.     Donaldson had already completed the forms for Ms. Louks to go on personal

medical leave effective immediately without any mention of it to Ms. Louks.

       45.     The forced medical leave was set to run from April 15, 2019 through June 26, 2019.

       46.     Ms. Louks asked Donaldson why her request for an accommodation—sitting on a

stool periodically—had been denied and how standing for a full shift could be considered an

“essential function” of being a pharmacist.

       47.     In response, Donaldson led Ms. Louks to believe that he had consulted with the

Human Resources Department (“HR”) regarding her situation, and he was merely following HR’s

guidance.

       48.     Costco never provided Ms. Louks with any information or statistics showing that

her work productivity or quality had dropped during the times she had been using the stool during

her shifts in the pharmacy.

       49.     Notably, there was always a stool located in the pharmacy in the past, which was

approved for another staff member to use. In addition, Ms. Louks even used a stool several years

earlier during her pregnancy without issue. At no point prior to Ms.             Louks’ reasonable

accommodation request did Donaldson or any other employee raise an issue related to the stool.

       50.     Furthermore, despite being offered with a reasonable accommodation, Costco

unreasonably denied Ms. Louks’ request and failed to seek alternative accommodations or seek

input from medical professional for other possible accommodations.

       51.     When Ms. Louks returned home after being forced to go on FMLA leave, she

emailed HR to ask why her request for the intermittent use of had stool had been denied and why

standing for a full-shift was considered to be an essential part of being a pharmacist at Costco. Ms.




                                                 6
Case 1:20-cv-01778-JPH-MJD Document 1 Filed 07/01/20 Page 7 of 18 PageID #: 7




Louks worked as a pharmacist at several different pharmacies throughout her career and she has

never been told that standing for an entire shift is an essential job function for pharmacists.

        52.     After a week with no response from HR, Ms. Louks called HR and was put through

to Sarah Pattee’s (“Pattee”) voicemail.

        53.     When Pattee eventually returned Ms. Louks’ call, Pattee said HR did not have a

case file on her and there was no record of Donaldson calling HR to discuss Ms. Louks’ condition

and need for accommodation.

        54.     On April 29, 2019, Donaldson called Ms. Louks and said he had talked to Ms.

Louks’ pharmacy manager, Mary Purvis (“Purvis”).

        55.     Based on that conversation, Donaldson said Costco would allow Ms. Louks to work

five (5), five (5) hour shifts with a fifteen-minute (15) break per five (5) hour shift.

        56.     When Ms. Louks told Costco that this proposal was not consistent with her doctor’s

orders, Costco did not provide Ms. Louks with any other scheduling options.

        57.     Costco also did not offer another type of accommodation for Ms. Louks or seek

input from medical professionals.

        58.     On May 2, 2019, Ms. Louks received an email from Pattee.

        59.     In that email, Pattee stated that it was her understanding that Donaldson had

addressed all of Ms. Louks’ concerns and that all future discussions relating to possible

accommodations that would allow her to “perform the essential functions” of her position would

be handled by Donaldson.

        60.     Pattee further stated that if Ms. Louks’ work-related restrictions changed in the

future, Ms. Louks should contact Costco and other possible accommodations could be addressed

at that time.



                                                   7
Case 1:20-cv-01778-JPH-MJD Document 1 Filed 07/01/20 Page 8 of 18 PageID #: 8




       61.       On June 21, 2019, Ms. Louks filed an EEOC Charge as a result of Costco’s failure

to accommodate her disability and forcing her to take medical leave.

       62.       After filing her initial EEOC Charge, Costco continued to discriminate and retaliate

against Ms. Louks as a result of her disability and request for a reasonable accommodation.

       63.       Additionally, Costco continued to refuse to accommodate Ms. Louks by allowing

her to use a stool on an intermittent basis while working.

       64.       On July 15, 2019, while on forced medical leave, Ms. Louks had another surgery

on her back.

       65.       After her surgery, Ms. Louks attempted to reach out to HR again with several

questions including whether Costco’s twelve (12) week accommodation time limit would reset

after her second surgery.

       66.       HR never responded to Ms. Louks.

       67.       On August 12, 2019, Ms. Louks’ physician released to return to work.

       68.       Despite being released by her doctor on August 12, 2019, Costco did not allow Ms.

Louks to return to work for over two months; Ms. Louks was never provided with an explanation

for the delay.

       69.       This delay in returning to work caused Ms. Louks to lose wages.

       70.       Despite informing Costco that she was eligible to return to work on August 12,

2019, Ms. Louks received a letter from Costco Benefits Department stating that her eligibility for

benefits would expire on October 13, 2019 unless she was able to return to work.

       71.       On September 5, 2019, Ms. Louks spoke to Costco to see what the return to work

note from her neurosurgeon needed to say so that she would be able to return to work.




                                                  8
Case 1:20-cv-01778-JPH-MJD Document 1 Filed 07/01/20 Page 9 of 18 PageID #: 9




       72.     Ms. Louks also reminded Costco that she had been released to return to work and

would still need the intermittent use of the stool during her shifts.

       73.     In response, Costco informed Ms. Louks that she could not return to work until her

doctor completed a three (3) page document detailing what she could and could not do at work

upon her return. Costco further stated that it would decide what job she would be able to do upon

her return to work.

       74.     On September 16, 2019, Ms. Louks physician wrote a letter to Costco stating that

Ms. Louks had been released to return to work on August 12, 2019, and she could perform all job

functions but would need the intermittent use of a stool.

       75.     Costco never responded to Ms. Louks or her doctor after this letter was sent.

       76.     On October 7, 2019, a representative from Unum contacted Ms. Louks to help

“facilitate” her going back to work at Costco.

       77.     The representative stated that Ms. Louks would need to provide Unum with more

specific information regarding her accommodations. Specifically, Unum wanted to know exactly

how long Ms. Louks could stand before she needed to sit down. The representative further stated

that Ms. Louks use of a stool for an indefinite amount of time was “unsatisfactory” for Costco.

       78.     On October 11, 2019, Donaldson called Ms. Louks and told her that she would be

allowed to return to work for a four (4) week trial period starting on October 14. During the call,

Donaldson told Ms. Louks that she would have to show that she could perform all of her job duties

to continue working beyond the four (4) week trial period.

       79.     On October 15, 2019, Ms. Louks received an email from Donaldson with

“transitional duty paperwork.”




                                                  9
Case 1:20-cv-01778-JPH-MJD Document 1 Filed 07/01/20 Page 10 of 18 PageID #: 10




           80.   Donaldson further stated that Ms. Louks would be permitted to use a stool during

 her shifts for up to twelve (12) weeks. If her need for the stool continued past the twelve (12)

 weeks, Donaldson stated that Ms. Louks would have to go back on medical leave.

           81.   Ms. Louks also received a letter dated October 12, 2019. The letter stated that

 Costco was offering Ms. Louks a temporary transitional duty position on a part-time basis from

 October 14, 2019 to November 10, 2019. The letter further stated that if Ms. Louks’ restrictions

 went beyond November 10, 2019, Costco would reevaluate her transitional duty.

           82.   Despite having been scheduled to be out for a vacation from October 14, 2019

 through October 18, 2019, Costco counted those days towards Ms. Louks’ four (4) week trial

 period.

           83.   On October 22, 2019, Ms. Louks returned to work and had her yearly performance

 review meeting with her pharmacy manager, Mary Purvis(“Purvis”).

           84.   There was nothing in the yearly review indicating that Ms. Louks could not perform

 the essential functions of her job or that there had been issues with her performance.

           85.   However, Ms. Louks decided to specifically ask Purvis if she had any issues with

 her performance. In response to this question, Purvis merely stated that she wanted to start working

 at Ms. Louks’ pharmacist terminal. This was a very odd request that took Ms. Louks by surprise.

           86.   That same day, Ms. Louks realized that Costco had replaced the stool that had been

 in the pharmacy prior to her medical leave with a very awkward and unstable stool.

           87.   The original stool had had four legs and a back rest; however, the new stool had

 one leg for a base and no back rest.

           88.   The new stool was so unstable that Ms. Louks nearly fell off the stool four (4) times

 during her first shift back at the pharmacy.



                                                  10
Case 1:20-cv-01778-JPH-MJD Document 1 Filed 07/01/20 Page 11 of 18 PageID #: 11




           89.   After her first day back to work, Costco began to treat Ms. Louks differently than

 she had been treated before she took medical leave.

           90.   For example, prior to her medical leave, Ms. Louks never had to submit written

 requests for time off. However, after her return, Costco required her to fill out a written request

 for time off and submit it to Purvis any time she wanted to take time off of work.

           91.   In November of 2019, after submitting a written request for time off, Purvis wrote

 a note to Ms. Louks that her requests needed to be submitted prior to the pharmacy schedule being

 posted.

           92.   In the nearly six-and-a-half years with Costco, Ms. Louks had never heard of or

 been told that requests for time off needed to be submitted in advance of the schedule being posted.

           93.   Ms. Louks also learned that Purvis started making copies of all of her written

 requests for time off despite the fact that Purvis kept the original copies of all the requests and Ms.

 Louks had carbon copies.

           94.   On November 15, 2019, Costco gave Ms. Louks another “transitional duty” letter.

 Costco attempted to force Ms. Louks to sign the letter before she left for work that day.

           95.   When Ms. Louks asked if she could see the “Company Policy” referred to in the

 transitional duty letter, Costco merely said that the policy was set forth in the Transitional Duty

 Letter.

           96.   During this same time period, an ergonomics specialist provided Costco with

 suggested changes and submitted a report detailing such recommendations.

           97.   However, Costco never adopted any of the suggested changes.

           98.   The only change Costco made was that it ordered a new stool for Ms. Louks.




                                                   11
Case 1:20-cv-01778-JPH-MJD Document 1 Filed 07/01/20 Page 12 of 18 PageID #: 12




        99.     However, Costco did not allow Ms. Louks to choose the stool or see it before it was

 ordered.

        100.    When the new stool arrived, Ms. Louks realized that the stool was so big and deep

 that she was unable to sit in the stool normally and still reach her keyboard.

        101.    As such, she was forced to sit sideways which caused her to experience additional

 back pain.

        102.    From October 2019 to January 2020, Ms. Louks used the stool an average of ten

 (10) to twenty (20) minutes per shift.

        103.    At the end of the twelve-week period, on January 3, 2020, Costco forced Ms. Louks

 go back on medical leave because she continued to require the intermittent use of a stool.

        104.    On January 15, 2020, Ms. Louks’ physician wrote another letter regarding her

 condition, which was then provided to Costco. The letter stated the following:

                Ms. Louks is currently under my care. From a Neurosurgical standpoint, I released
                Lisa to return to work on 8/12/10. She is able to perform all functions of her job,
                but will still require intermittent daily use of a stool for approximately 5-30 minutes
                every 1-2 hours.

        105.    Ms. Louks suffers from a life-long physical impairment. Her doctor has

 recommended that she use a stool intermittently while at work as a result of her life-long

 impairment.

        106.    Despite extensive documentation, Costco has and continues to treat Ms. Louks’

 condition as “temporary” and refuses to provide the requested accommodation, which is

 reasonable, inexpensive, and in no way causes Costco to suffer from an undue hardship.

        107.    On February 19, 2020 Costco sent Ms. Louks another letter asking again for

 clarification regarding the duration and frequency of her restrictions despite the fact that her

 medical condition and restrictions have remained the same since at least January of 2019.

                                                  12
Case 1:20-cv-01778-JPH-MJD Document 1 Filed 07/01/20 Page 13 of 18 PageID #: 13




        108.    Costco has since conceded that “Louks’ position required that she be able to stand

 up for up to five hours during an eight-hour shift;” however, Costco has refused to allow Ms.

 Louks to return to work.

        109.    As such, Ms. Louks remains on forced medical leave despite her desire and ability

 to return to work.

        110.    Ms. Louks has always met or exceeded all of Costco’s legitimate performance

 expectations during her employment.

        111.    As a result of Costco’s unlawful employment practices, Ms. Louks has incurred

 lost wages and lost benefits.

        112.    As a result of Costco’s unlawful employment practices, Ms. Louks has suffered and

 continues to suffer emotional distress and mental anguish.

        113.    Costco’s unlawful employment practices were intentional.

        114.    Costco’s unlawful employment practices were done with malice or reckless

 indifference to Ms. Louks’ federally protected rights.

        115.    Ms. Louks is entitled to recover reasonable attorneys’ fees and costs.

                                              COUNT I

   (Discrimination under the Americans with Disabilities Act, 42 U.S.C. § 12101 et seq., as
                     amended by the ADA Amendments Act of 2008)

        116.    Ms. Louks incorporates the allegations of paragraphs 1 through 114 above and, in

 addition states that Costco’s acts and omission in the matter discriminated against her because of

 her disabilities, her record of disabilities, and/or being regarded as having a disability in violation

 of the ADA.

        117.    Costco is engaged in an industry affecting commerce.




                                                   13
Case 1:20-cv-01778-JPH-MJD Document 1 Filed 07/01/20 Page 14 of 18 PageID #: 14




        118.    Costco has employed fifteen (15) or more employees for each working day in each

 of twenty (20) or more calendar weeks in the current or preceding year.

        119.    Defendant satisfies the definition of an “employer” within the meaning of Section

 101 of the ADA, 42 U.S.C. § 12111(5)(a).

        120.    Ms. Louks at all relevant times herein had the requisite skill, experience, education

 and other job-related requirements of the position she held with Costco.

        121.    Consequently, Ms. Louks is a qualified individual with a disability under 42 U.S.C.

 § 12111(8).

        122.    Ms. Louks is disabled within the meaning of the ADA; that is she has a physical

 impairment, has a record of, and/or is regarded as having a physical impairment that substantially

 limits a major life activity, including but not limited to standing for periods of time. Specifically,

 Ms. Louks suffers from a herniated disc, arthritis, and degenerative disc disease. Her various

 physical impairments were diagnosed in 2018.

        123.    Since her diagnosis, at all times relevant, Costco was aware of Ms. Louks’

 disabilities and her need for reasonable accommodations.

        124.    Ms. Louks requested accommodations from Costco orally and in writing on

 multiple occasions.

        125.    Ms. Louks provided Costco with medical documentation from her doctor

 supporting her need for an accommodation.

        126.    Costco intentionally discriminated against Ms. Louks based on her disabilities

 when it failed and continues to fail to reasonably accommodate Ms. Louks by refusing to allow

 her to sit on a reasonably sized stool with a back periodically during her shifts in the pharmacy.




                                                  14
Case 1:20-cv-01778-JPH-MJD Document 1 Filed 07/01/20 Page 15 of 18 PageID #: 15




        127.    Furthermore, Ms. Louks’ disabilities were the motivating factor in Costco’s

 decision to force Ms. Louks to take medical leave multiple times, for extended periods of time.

        128.    Costco’s failure to reasonably accommodate Ms. Louks and its imposition of

 medical leave against her were discriminatory actions taken against her because of her disabilities

 in violation of the ADA.

        129.    The reasons given for Ms. Louks’ forced medical leave are a pretext for disability

 discrimination.

        130.    Other employees without Ms. Louks were treated more favorably than Ms. Louks.

        131.    As a result of Costco’s discriminatory acts and omissions, Ms. Louks has suffered

 and will continue to suffer monetary damages and damages for mental anguish unless and until

 the Court grants relief.

                                            COUNT II

     (Retaliation under the Americans with Disabilities Act, 42 U.S.C. § 12101 et seq., as
                      amended by the ADA Amendments Act of 2008)

        132.    Ms. Louks incorporates the allegations of paragraphs 1 through 131 above and, in

 addition, states that Costco’s conduct in this matter constituted retaliation against Ms. Louks

 following her requests for accommodation under the ADA.

        133.    Beginning in late 2018, Ms. Louks requested reasonable accommodations from

 Costco because of her disabilities.

        134.    When Costco failed to reasonably accommodate Ms. Louks; she advised the store

 manager, Donaldson, and requested further accommodations; this was a protected activity.

        135.    Although her request for accommodations were partially granted, Costco only

 granted the request for accommodations for a maximum of twelve (12) weeks.




                                                 15
Case 1:20-cv-01778-JPH-MJD Document 1 Filed 07/01/20 Page 16 of 18 PageID #: 16




           136.   Costco refused to provide Ms. Louks with sufficient, continuous, reasonably

 accommodations to allow her to continue to perform her essential job duties.

           137.   Costco made it difficult, if not impossible, for Ms. Louks to perform her job,

 because it refused to adequately accommodate her disabilities.

           138.   Because Ms. Louks requested accommodations under the ADA, Costco

 unnecessarily forced Ms. Louks to take medical leave, multiple times, and prohibited her from

 earning her wages. This was an adverse action by Costco.

                                     VIII.    PRAYER FOR RELIEF

 WHEREFORE, Plaintiff Lisa Louks prays for a judgment in her favor against Costco, and prays

 that the following relief be awarded:

           a)     Grant a permanent injunction enjoining Costco, its officers, successors, assigns, and

 all other persons in active concern or participation with it from engaging in disability

 discrimination and any other employment practice, which discriminate on the basis of disability,

 and from engaging in retaliation.

           b)     Order Costco to institute and carry out policies, practices, and programs which

 provide equal employment opportunities for disabled individuals, and which eradicate the effects

 of its past and present unlawful employment practices.

           c)     Order Costco to make whole Ms. Louks by providing appropriate back pay and

 front pay for the time she was forced to take medical leave for actual damages with pre-judgment

 interest, in amounts to be determined at trial, and other affirmative relief necessary to eradicate the

 effects of its unlawful employment practices, including but not limited to Ms. Louks’ pecuniary

 losses.




                                                   16
Case 1:20-cv-01778-JPH-MJD Document 1 Filed 07/01/20 Page 17 of 18 PageID #: 17




             d)   Order Costco to make Ms. Louks whole by providing compensation for past and

 future pecuniary losses resulting from the unlawful employment practices described above,

 including medical expenses, in amounts to be determined at trial.

             e)   Order Costco to make Ms. Louks whole by providing compensation for past and

 future non-pecuniary losses resulting from the unlawful employment practices complained of

 above, including emotional pain, suffering, inconvenience, loss of enjoyment of life, and

 humiliation, in amounts to be determined at trial.

             f)   Order Costco to pay Ms. Louks’ punitive damages for its malicious and/or reckless

 conduct described above in amounts to be determined at trial.

             g)   Order Costco to pay Ms. Louks her special damages, in amounts to be determined

 at trial.

             h)   Order Costco to pay damages to Ms. Louks for any and all injuries to her career, in

 amounts to be determined at trial.

             i)   Order Costco to permit Ms. Louks to return to work, with the periodic use of a stool

 approved by her doctor.

             j)   Award Ms. Louks the costs of this action including reasonable attorneys’ fees and

 any such further relief as the Court may deem just, proper, and equitable.

             k)   Grant such further relief as the Court deems necessary and proper in the public

 interest.

                                   IX.    RESERVATIONS OF RIGHTS

 Pursuant to the rules of pleading and practice, Ms. Louks reserves the right to assert additional

 violations of federal and state law.




                                                   17
Case 1:20-cv-01778-JPH-MJD Document 1 Filed 07/01/20 Page 18 of 18 PageID #: 18




                                            X.      JURY TRIAL

 Ms. Louks demands trial by jury on all issues so triable.



                                                 Respectfully submitted,

                                                 s/ Kimberly D. Jeselskis
                                                 Kimberly D. Jeselskis, Attorney No. 23422-49
                                                 Alexandra J. Blackwell, Attorney No. 33963-06
                                                 JESELSKIS BRINKERHOFF AND JOSEPH, LLC
                                                 320 North Meridian Street, Suite 428
                                                 Indianapolis, IN 46204
                                                 Telephone: 317-220-6290
                                                 Facsimile: 317-220-6291
                                                 kjeselskis@jbjlegal.com
                                                 ablackwell@jbjlegal.com

                                                 Counsel for Plaintiff




                                                   18
